Citation Nr: 1439383	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 2004 to June 2004 and on active duty service from June 2004 to November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran had earlier representation in this appeal by the Non Commissioned Officers Association (NCOA), which had filed a statement on the Veteran's behalf before the Board.  In March 2014, NCOA terminated its Veteran Service Officer Program and withdrew from representation in all VA appeals.  In March 2014, the Veteran was notified by the Board of this withdrawal and informed of other representation available, but took no action.  Therefore, the Board finds that the Veteran chose to represent himself.


FINDING OF FACT

Posttraumatic stress disorder is related to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of entitlement to service connection for PTSD, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159.  

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service treatment records (STRs) are silent regarding any complaints, treatment, or diagnoses of PTSD.  The Veteran asserted in a May 2011 written statement that in September 2005, while serving in Iraq, he was within 145 meters of an improvised explosive device (IED) attack, and a rocket propelled grenade was fired at his squad, followed by AK-47 fire.  The Veteran states that his squad returned fire, and civilians were injured.  His service personnel records show that he is in receipt of the Combat Action Badge based on "personally being engaged by the enemy" in the September 2005 incident.  It is thus clear that the Veteran engaged in combat with the enemy, and his claimed stressor is related to that combat.  Therefore, this element needed for service connection for PTSD is shown.

A VA physician gave the Veteran a rule out diagnosis of PTSD in August 2009, and records indicate ongoing VA treatment thereafter for an Axis I diagnosis of PTSD by both a VA physician and a VA social worker.

The RO denied service connection on the basis of the August 2011 VA examination.  The examiner opined that the Veteran's symptoms did not support a diagnosis of PTSD, but were rather attributable to heavy alcohol, narcotic, and benzodiazepine abuse.  The report nevertheless concedes that the severity and type of substance he abuses is not objectively verified.  Additionally, the examiner found that the Veteran's symptoms met only one of the six criteria required for a DSM-IV diagnosis of PTSD.  

Subsequent to the September 2011 rating decision, in June 2014 the Army Physical Evaluation Board (PEB) found the Veteran physically unfit to continue military service due to PTSD and bilateral shoulder impingement syndrome.  This decision was based in part on a new VA examiner's report dated May 2014 that was made a part of the PEB report.  In this report, the examiner diagnosed the Veteran with PTSD in accordance with the DSM-5, linked to the September 2005 stressors, among others also experienced in Iraq during the same period of service.  The examiner, having reviewed the Veteran's prior records, reconciled his diagnosis with the August 2011 examination, noting that in the earlier examination "the [V]eteran minimized his PTSD symptoms and avoided talking about his PTSD symptoms due to PTSD-related avoidance symptoms."

The Board finds that the evidence of record supports a finding of service connection for PTSD.  As noted above, the Board finds that there is credible supporting evidence of an in-service stressor.  See 38 C.F.R. § 3.304(f)(2).  Although the August 2011 VA report determined that a diagnosis of PTSD was not indicated, prior and subsequent VA medical records determined that such a diagnosis was appropriate.  Additionally, the May 2014 VA examination report provided the diagnosis based upon the confirmed stressor, and specifically addressed the deficiencies of the August 2011 report, opining that the earlier examiner was not fully informed of the relevant facts.  The Board thus finds the August 2011 report less persuasive than the Veteran's other diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that the persuasiveness of an opinion is based on whether the examiner was informed of the relevant facts in rendering a medical opinion).    

The Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


